Case 1:18-cv-23797-DPG Document 98 Entered on FLSD Docket 10/30/2019 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA



  CLARENS DESROULEAUX,                                     Case Number: 18-23797-CIV-DPG

          Plaintiff,                                       NOTICE OF VOLUNTARY DISMISSAL
                                                           PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
  vs.

  THE VILLAGE OF BISCAYNE PARK,
  a municipality of the State of Florida,
  CHIEF RAIMUNDO ATESIANO,
  OFFICER CHARLIE DAYOUB, and
  OFFICER GUILLERMO RAVELO,
  individually and in their official capacity.

        Defendants.
  _____________________________________/

        NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

          Pursuant to F.R.C.P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

  hereby stipulate to dismissal of the above captioned action with prejudice.

  E. Bruce Johnson, Esq.
  Scott D. Alexander, Esq.
  Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A.
  Attorneys for Defendant, Village of Biscayne Park
  2455 East Sunrise Boulevard, Suite 1000
  Fort Lauderdale, Florida 33304
  (954) 463-0100 - Telephone
  (954) 463-2444 - Facsimile
  Email: Johnson@jambg.com
         Young@jambg.com
         Alexander@jambg.com

  By: /s/ E. Bruce Johnson




                                                 Page 1 of 2
                                            Shaked Law Firm, P.A.
             2875 NE 191st Street, Suite 905, Miami FL 33180 Phone (305) 937-0191 Fax (305) 937-0193
Case 1:18-cv-23797-DPG Document 98 Entered on FLSD Docket 10/30/2019 Page 2 of 2




  Oscar E. Marrero, Esq.
  Lourdes Espino Wydler, Esq.
  Alexandra C. Hayes, Esq.
  Marrero & Wydler
  Attorneys for Defendant, Raimundo Atesiano
  2600 Douglas Road, PH-4
  Coral Gables, FL 33134
  (305) 446-5528 – Telephone
  (305) 446-0995 – Facsimile
  Email: oem@marrerolegal.com
         lew@marrerolegal.com
         ach@marrerolegal.com

  By: /s/ Lourdes Espino Wydler


  Stephanie Deutsch, Esq.
  Stephanie Deutsch, P.A.
  Attorney for Defendants, Charlie Dayoub and Guillermo Ravelo
  1875 NW Corporate Blvd., Suite 100
  Boca Raton, FL 33431
  (561) 826-2800
  (561) 826-2828
  Email: sdeutsch@scdlaw.net
         twolosh@scdlaw.net

  By: /s/ Stephanie Deutsch


  Sagi Shaked, Esq.
  Nicholas DeCapua, Esq.
  Shaked Law Firm, P.A.
  Attorney for Plaintiff
  2875 N.E. 191st Street, Suite 905
  Aventura, FL 33180
  (305) 937-0191 - Telephone
  (305) 937-0193 – Facsimile
  Email: filingcourtdocuments@gmail.com
         shakedeservice@gmail.com

  By: /s/ Sagi Shaked


  DATED this 30th day of October, 2019.


                                                Page 2 of 2
                                           Shaked Law Firm, P.A.
            2875 NE 191st Street, Suite 905, Miami FL 33180 Phone (305) 937-0191 Fax (305) 937-0193
